Citation Nr: 0203701	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  97-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for service-connected 
residuals of bilateral compound mandibular fracture with loss 
of all teeth, currently evaluated as 40 percent disabling, to 
include consideration of whether referral for extra-schedular 
consideration is warranted.

3.  Entitlement to separate disability rating for paresthesia 
of fifth cranial nerve as residual of bilateral compound 
mandibular fracture.

4.  Entitlement to an increased rating for service-connected 
depressive disorder, currently evaluated as 30 percent 
disabling, to include consideration of whether referral for 
extra-schedular consideration is warranted.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

This appeal is from October 1996, February 1998, and March 
2000 rating decisions, of the Department of Veterans Affairs 
(VA) North Little Rock, Arkansas, Regional Office (RO).  The 
decisions respectively denied TDIU, allowed the current 
rating of depressive disorder, and denied service connection 
for impaired hearing.

In October 1994, the veteran filed a claim for secondary 
service connection for a condition of his nasal cavity and 
septum.  The claim is yet unadjudicated.  The veteran's 
statement of February 20, 1998, asserts the RO should 
consider headaches as associated with his service-connected 
mandibular fracture and compensate him for them.  The Board 
construes the assertion as a claim for secondary service 
connection for the headaches.  The Board refers both matters 
to the RO's attention.

In January 1999, the Board remanded this case for the RO for 
further evidentiary and procedural development.  While on 
remand, the RO corrected an administrative error misstating 
the disability rating for the mandibular fracture, which is 
now stated above as actually rated for the period pertinent 
to this appeal.  The case is now returned to the Board to 
complete appellate review.

The Board herein decides the matter of entitlement to a 
separate rating for paresthesia of the fifth cranial nerve as 
a separately ratable residual of bilateral compound 
mandibular fracture, pursuant to the rule in Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In July 2001, VA granted service connection for ventral 
hernia and notified the veteran of the decision and of his 
appellate rights.  The veteran submitted additional evidence 
to the RO in December 2001 without comment of disagreement 
with the July 2001 rating decision or reference to any claim 
pending on appeal.  The Board does not deem the evidence to 
require return of the claim pursuant to 38 C.F.R. § 19.37(a) 
for adjudication to consider this evidence, because it is 
inapposite to any issue on appeal except possibly the claim 
for TDIU.  In light of the Board's action on the TDIU claim 
in this decision, the question whether to return of the case 
under section 19.37(a) is moot.


FINDINGS OF FACT

1.  The veteran has high frequency sensorineural hearing loss 
manifested by auditory threshold equal to or greater than 40 
decibels at 2000, 3000 and 4000 Hertz, bilaterally, 
consistent with acoustic trauma and as likely as not due to 
exposure to aircraft noise in service.

2.  The veteran suffers from residuals of a bilateral 
fracture of the mandible including loss of all teeth 
resulting in limited lateral excursion of the mandible 
bilaterally, 35 millimeters of vertical excursion between 
incisal edges of the teeth, interference with mastication due 
to loss of all teeth and instability of the mandibular 
denture, fatigue with prolonged chewing, and paresthesia of 
the fifth cranial nerve enervation of the lower left mandible 
and left anterior lip.

3.  Paresthesia in the fifth cranial nerve distribution 
shares no manifestations with dental residuals of the 
bilateral compound mandibular fractures with loss of all 
teeth.

4.  The veteran suffers from depressive disorder not 
otherwise specified, manifested by occupational impairment in 
the form of preoccupation with speech impediment and 
appearance with disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

5.  None of the veteran's service-connected disabilities 
presents so unusual a disability picture as to render 
application of the rating schedule impracticable; none causes 
marked interference with employment nor requires frequent 
hospitalization.

6.  The veteran is service connected for multiple 
disabilities comprising one rated 40 percent or more with 
additional disabilities that combine to a rating of 70 
percent or more.

7.  The veteran completed school through the twelfth grade, 
worked for 30 years as an insurance adjuster with prior semi-
skilled or unskilled work experience, and suffers the 
combined effects of service-connected depressive disorder, 
residuals of bilateral mandibular fracture, peptic ulcer 
disease, ventral hernia repair, and bilateral hearing 
impairment such that he is unable to secure and follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Bilateral impaired hearing was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 3.303(d); 3.385 (2001).

2.  The schedular criteria for a rating greater than 40 
percent for residuals of bilateral compound mandibular 
fracture with loss of all teeth are not met, and there is no 
basis for referral for consideration of an extra-schedular 
evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Code 9904-
9913 (2001).

3.  The schedular criteria for a separate 10 percent rating, 
and no more, for incomplete, moderate paralysis of the fifth 
cranial nerve as a residual of the left mandible fracture are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2001).

4.  The schedular criteria for a 50 percent rating, and no 
more, for depressive disorder not otherwise specified are 
met, and there is no basis for referral for consideration of 
an extra-schedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9400 (2001).

5.  The regulatory criteria for a total rating based on 
individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 501, 1155 (West 1991); 
38 C.F.R. §§ 3.341(a); 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service personnel and medical records reveal the veteran 
served as an aircraft mechanic stationed at naval air 
stations and, by the veteran's July 1980 report, aboard the 
U.S.S. Boxer, an aircraft carrier.  He sustained a bilateral 
compound fracture of the mandible with fracture through teeth 
on both sides of the mandible.

In September 1994, the RO on its own motion awarded service 
connection for depressive disorder as secondary to the 
service-connected residuals of the mandible injuries.  In 
August 1997, the RO awarded secondary service connection for 
peptic ulcer disease.  In February 1998, the RO amended the 
name of the ulcer disorder to include diverticulitis [sic] of 
the colon.  (The medical records include multiple findings of 
diverticulosis, but no diagnosis of diverticulitis.)

All medical records described hereafter are of VA treatment 
and examinations unless otherwise indicated.  May 1978 
records of St. Vincent's Infirmary show treatment for peptic 
ulcer disease without definite diagnosis, because the veteran 
could not tolerate a necessary test at that time.

Dental records from October 1980 to March 1990 reveal the 
veteran had ongoing problems with loose teeth.  Seventeen 
teeth were extracted in October 1981.  Subsequently the 
veteran had ongoing problems with denture fit and function, 
as shown by multiple notations of loose lower dentures and 
sore gums.  He sought prosthetic implants, which were not 
accomplished for many years for various administrative and 
medical reasons.

In April 1988, the veteran was hospitalized for treatment of 
bleeding ulcer.  In March 1989, the veteran reported that he 
was unemployed due to his ulcer hemorrhage.  In May 1990 
hearing testimony, he reported the extraction by VA of all of 
his remaining teeth due to bone loss related to his fractured 
mandible and the fabrication of ill-fitting dentures.  He 
reported that he had worn the dentures during the day because 
his work required public contact, but he removed them at 
night to eat, because of the discomfort they caused.  In 
another March 1990 statement, he reported having eight or 
nine sets of inadequate dentures in the past 10 years.

A November 1991 Social Security Administration (SSA) 
disallowance of claim reported the veteran's assertion that 
he could not work because of ulcers, skin cancer, high blood 
pressure and back problems.  The SSA found these conditions 
did not prevent the veteran from resuming his work as an 
insurance underwriter.  At that time, none of the 
disabilities the veteran reported to the SSA to be disabling 
were service connected.  A June 1992 examination for SSA 
purposes found normal hearing.

On dental examination in March 1993, the examiner found the 
mandibles and maxilla edentulous. There was normal excursions 
of the mandible in right lateral, left lateral, and 
protrusive planes.  Vertical excursion was 57 degrees.  There 
was no speech interference, and mastication was reduced 
because of lack of teeth.  There was no right or left 
displacement of the mandible.  The mandible was in a 
protrusive relationship to the "mandible" [sic, probably 
maxilla].  There was no paralysis or functional loss from 
muscle injury.  Teeth #2-#15 and #18-#31 were missing and 
replaceable.  There was no loss of bone.  There was numbness 
at the midline of the lower lip involving the fifth cranial 
nerve.  X-ray study showed the condyles of the mandible 
anteriorly displaced in the glenoid fossae of the 
temporomandibular joints.  The examiner opined that the 
protrusion of the mandible would render complete dentures 
difficult to fabricate and use for mastication, and that the 
extreme protrusion of the mandible would be aesthetically 
difficult to correct with dentures.

In a March 1993 VA hearing, the veteran testified his highest 
level of education was "about" one year of college, with 
subsequent job-related training in the insurance industry, 
primarily in underwriting.  He testified about the ongoing 
difficulty he had had with ill fitting dentures and how it 
had affected his diet, causing him to have to eat soft, 
creamy foods that do not require chewing, which in turn 
aggravated his ulcer disease.  He stated that his jaws got 
tired or sore with chewing, and sometimes popped or locked 
open.  He reported that his dental condition caused problems 
in his work, which required extensive verbal and face-to-face 
communication.  He described the difficulty of being 
understood on the telephone when he did not wear his 
dentures, and difficulty pronouncing words with prolonged 
speech because his jaw tired.  He reported that his unsightly 
appearance inhibited his person-to-person communication.  He 
stated he did not quit his last job because of medical 
problems, but that his company merged with another, and he 
was let go, but he felt his dental situation influenced the 
decision to terminate him.  He mentioned that he felt his 
hearing was adequate and he had had no problem with it.  He 
stated that he had depression related to unemployment, 
poverty and inability to get his teeth fixed or get a job.  
He reported that he could not now do clerical work or work 
with people because of his speech and appearance.  He said he 
would be working but for his teeth and the ulcer problem.

The veteran had an otolaryngology (ENT) examination in March 
1993.  The examiner noted the veteran's history of difficulty 
with dentures and a very thin mandibular alveolar ridge.  He 
found the veteran had minimal articulation problems secondary 
to loss of teeth.  He recommended consulting a speech 
therapist for assistance with articulation.

In January and February 1994, the veteran was considered for 
dental implants into his mandibles.  Dentures were then felt 
not his best prosthetic treatment.  Evaluation found no 
defect of the temporomandibular articulation.  There were 
sores areas of the left buccal ridge due to poor fitting 
dentures, which caused problems related to comfort and 
chewing.  There were noted to be no problems with talking or 
appearance.

In April 1994, G. Evans, M.D., reported on a March 1994 
examination of the veteran.  He noted the veteran was 61 
years old, unemployed, living in the home of his mother.  Dr. 
Evans reported depression among the veteran's diagnoses.  He 
opined that the veteran had a fixation on his service-
connected mandibular fractures, specifically, the veteran 
perceived his body image and therefore himself as undesirable 
to the public.  Dr. Evans opined that the veteran, who lived 
with his elderly mother, would be a suicide risk when his 
mother died, and consequently, depression was the veteran's 
most significant health problem.

In May 1994, D. Stevens, Ph.D., reported on an April 1994 
psychological and vocational evaluation of the veteran.  The 
veteran reported continuous efforts since service to obtain 
adequate prosthetic devices for his misaligned jaw and 
finally loss of all his teeth.  His efforts had been 
unsatisfactory and frustrating thus far.  These efforts 
created great stress in the veteran, and he began to develop 
GI problems soon after separation.  The veteran felt there 
was a correlation between the stress related to his jaw and 
his development of ulcers.

The veteran reported that while hospitalized for hernia 
surgery in 1989, another company purchased the insurance 
company for which he worked and eliminated his job.  At the 
time he was edentulous, and he felt no one in the insurance 
industry would look at a toothless old man with a history of 
ulcers.  Currently, a combination of a diminished job market, 
his age, and his physical condition blocked him from resuming 
work.  He said that rehabilitation counselors had told him he 
was infeasible for rehabilitation in view of his age.  Dr. 
Stevens opined that the veteran, who had been an insurance 
underwriter for many years, had no transferable skills.

On the Wonderlick Personnel Test, the veteran had an average 
score for a man his age with one year of college.  The Brief 
Computerized Stress Inventory, given to measure his 
individual stress, reflected severe stress stemming only from 
his physical health, consistent with his statements that 
stress over his teeth led to his GI problems.  There were 
moderate levels of stress related to family relationships, 
lack of pleasure, his physical appearance, and feeling 
dissatisfied.  The Minnesota Multiphasic Personality 
Inventory produced a marked elevation in the personality 
disorder scale.

Dr. Stevens concluded that the veteran's age, the effect of 
the loss of teeth on his ability to function in his 
vocational field, the consolidation in the insurance 
industry, and the veteran's lack of other skills made it 
unreasonable to assume the veteran could make the adjustments 
necessary to work in another field.  Dr. Stevens felt the 
veteran was not suffering from any significant emotional 
impairment, although there was a mind-body interaction 
between his emotional state and his ulcer disease, which the 
doctor referred to as psychological factors affecting 
physical condition.  The doctor also indicated the veteran's 
personality disorder contributed to his lack of employment 
prospects.  The doctor opined that even if his dental 
problems could be treated so the veteran made a reasonable 
appearance, it was unlikely he could find work.

On psychiatric examination in August 1994, the veteran 
complained that employers would not look at a toothless old 
man with a history of ulcers, and that he could not be 
retrained because of his age.  The examiner noted the veteran 
had a 15-year history of depression, especially focused on 
his teeth.  The veteran described his long-standing 
difficulty, being unable to get dentures to fit, then being 
unable to obtain implants for various reasons.  The examiner 
noted and summarized the psychological testing results 
obtained by Dr. Stevens and the comments of Dr. Evans.  The 
veteran said he spent his time looking after his 85-year-old 
mother and doing some housework.  He said he had no problem 
getting along socially, but he did not socialize for lack of 
money.  He denied having problems with crowds.  He did not go 
to restaurants because he was self-conscious gumming his 
food.  At home, his mother cooked soft foods for him.  He 
reported a career of many years as a commercial insurance 
underwriter; he last worked in 1990, when his job was 
eliminated in the merger of his employer with another 
company.

The examiner elicited essentially no post-traumatic stress 
symptoms.  He related his lack of social activity to the loss 
of his teeth, which had negatively affected his body image; 
he felt quite undesirable.  Based on questioning, the 
examiner felt there were no intrusive thoughts from the 
incident in which he sustained his injury in service.

On mental status examination, the veteran was somewhat tense.  
There was no unusual behavior.  His facial changes were 
appropriate.  Speech was normal.  He was quite cooperative.  
His mood showed periods of depression.  He did not socialized 
because of his lack of teeth, and he felt he had no 
employment prospects because of his teeth, appearance, and 
age.  The future did not look good because of his age and 
lack of income.  There were no crying spells.  Proverbs were 
abstract.  Memory seemed good, and the veteran felt is was 
okay.  He was well-oriented to time, place, and person.  He 
was quite alert.  There were no hallucinations, delusions, or 
schizophrenic trends.  There was depression, some anxiety, 
and his hands were quite sweaty.  Insight was superficial.  
Judgment was good.  There was no suicidal or homicidal 
ideation.  He felt his life changed drastically after he lost 
his job and did not get back to work.

The examiner commented that the veteran's depression was 
secondary to his physical condition, specifically his broken 
jaw, loss of teeth, and belief in the role those played in 
the loss of his job and subsequent unemployment.  The 
examiner felt the veteran's income was inadequate, and that 
he depended upon the income of his mother and living in her 
home.  The examiner felt that if something happened to 
"him" [sic (the Board interprets from context a 
typographical error that should read "her")], he would 
"almost be homeless."

In October 1994, Dr. Evans opined that poor mastication 
related to the service-connected broken jaw aggravated the 
veteran's peptic ulcer disease.  Outpatient records from 
October 1994 to February 1996 contain no records of treatment 
for psychiatric disorder.

In May 1996, a Social Security Administration (SSA) 
Administrative Law Judge found the veteran under a disability 
from November 1988 according to SSA criteria.  The judge 
found the veteran had a high school education and 
occupational experience as an insurance department manager, 
underwriter, and special accounts manager.  The veteran had 
alleged disability due to ulcer, speech impediment resulting 
from lack of teeth, high blood pressure, high cholesterol, 
and back problems.  The judge found the veteran had a history 
of ulcer treated in 1988, and a history of a fracture jaw and 
subsequent removal of all teeth.  The veteran testified he 
could not wear dentures because of their poor fit, and that 
without teeth, others could not understand his speech on the 
telephone, speaking on the telephone being a substantial 
requirement of his occupation.  The judge found that the 
veteran was precluded from work that required heavy lifting, 
carrying, bending, stooping, prolonged standing, or walking, 
because of his bad back, or that required good communication 
ability.  The judge found the veteran retained residual 
functional capacity for a large range of light work activity.  
He was precluded from performing his past relevant work.  The 
judge found that, given the veteran's age, education, and 
residual capacity for a wide range of light work, he was 
disabled according to SSA criteria.

In January 1997, the veteran testified at a VA hearing in the 
appeal from the denial of TDIU.  He stated the residuals of 
bilateral fractures of his mandibles, including the loss of 
his teeth, adversely affected his ability to work at his 
customary occupation as an insurance underwriter.  He stated 
that his work required that he occasionally entertain clients 
and agents at restaurants, and he could not eat in public, 
because he could not bite or chew and he was humiliated to 
gum his food.  He also stated he could not speak effectively.  
He said most of his work was on the telephone, and his speech 
was unintelligible without teeth.  In response to his 
attorney's observation that he spoke well at the hearing, he 
stated that he could only wear his dentures for a short 
period of time, and pain from the ill fitting dentures 
prevented speaking for prolonged periods, as was required for 
some of his work.

The veteran attributed his depression to his lack of teeth 
and his embarrassment, which kept him from going out with 
people.  He said he took no medication for depression.  His 
social life was nearly nonexistent; he just stayed home.  He 
rested fairly well at night.  He found it hard to 
concentrate.  He had had to give up work-related travel.  He 
expressed depression over having recently had to put his 
mother in a nursing home.  The veteran affirmed that he 
obtained all of his medical treatment through VA.

On examination in February 1997, the veteran reported GI 
problems ever since he fractured his jaw in service.  He said 
he had trouble chewing, but he ate three meals a day. 

In March 1997, the veteran presented for initial primary care 
clinic evaluation and social work-up.  He was noted to live 
alone.  No social work intervention was felt needed at that 
time.

In October 1997, the veteran became upset with a nurse in the 
Primary Care Clinic when he arrived at 8:00 a.m. for an 11:00 
a.m. appointment hoping to be seen early and he could not be 
seen early.  When seen, the assessment was anxiety; history 
of peptic ulcer disease, stable; reflux.

In November 1997 hearing testimony, the veteran reiterated 
his prior reports of type and frequency of GI distress.  He 
reported that he was diagnosed with dysthymic disorder or 
depression, but he felt himself to be more quick tempered 
than previously.

On psychiatric examination in December 1997, the examiner 
noted the examination was to evaluate depression and to 
express a Global Assessment of Functioning (GAF) as it 
represented the effect of depression on global functioning 
independent of any other disabilities.  The examiner reviewed 
the claims folder.  An available clinical file was said to 
contain no psychiatric information.  Present medication 
included none for emotional problems.

The veteran complained that he had developed a "short fuse" 
when things did not go as he wanted.  He did not want to be 
around people, and he stayed home.  He used to enjoy going 
out to eat, but he no longer ate out because his dental 
condition made it embarrassing.  The veteran reported his 
history of mandible fracture and loss of teeth.  He described 
the effect of his lack of teeth on his ability to work in the 
insurance field and his unemployment since about 1990.  He 
reported he currently lived alone, caring for his mother's 
house and finances, and visiting her in a nursing home.  The 
veteran otherwise passed his time watching television.  He 
had no particular hobbies now, and current socialization was 
nil.  He avoided shopping when stores were crowded.  He was 
sleeping well until about six months ago, when he started 
awakening several times a night and could not sleep beyond 
about five hours a night, taking naps during the day.  On 
mental status examination he was somewhat tense.  His face 
showed some appropriate change.  His mood showed he had 
periods of depression.  He became depressed about his life 
when things did not go as planned.  He saw no prospects for 
or of change in the future.  He said he was not happy, but 
was coping.  He did not have crying spells, but he had 
periods of feeling sorry for himself.  He was abstract on 
proverbs.  Memory was fair in the interview, but he reported 
forgetting things such as putting out the trash and taking 
medicine.  Thought processes were normal, and intellectual 
function was consistent with education.  He was well oriented 
to time, place, and person, quite alert, without 
hallucinations, delusions, or schizophrenic trends.  He was 
depressed and had some anxiety.  He said he became very 
depressed secondary to his teeth.  He stayed home to 
eliminate the bad feelings.  Insight was superficial, 
judgment was fair, and there was no suicidal or homicidal 
ideation.  The diagnosis was depressive disorder not 
otherwise specified.

The examiner reported a list of the veteran's problems 
related to his teeth, the inhibitions he felt because of 
them, and the consequences of the loss of his teeth and his 
feelings about this on his ability to work.  In consideration 
of the factors listed by the examiner, he felt that the 
veteran's GAF from depression alone was 50.  A Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) produced a valid 
profile, without indication of attempt to distort the extent 
of psychological difficulties.  The clinical scale 
configuration was suggestive of significant depression and 
social isolation.  Upon review of the MMPI-2, the examiner 
changed the diagnosis to depression secondary to physical 
condition.

The veteran had an audiology examination in December 1997.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
15
35
75
70
LEFT
30
15
40
85
80

Speech audiometry showed speech recognition ability of 48 
percent in the right ear and of 92 in the left.

On further evaluation, the veteran gave a history of hearing 
loss for the past eight to nine weeks following a sinus 
procedure and of noise exposure in service with no difficulty 
hearing prior to current complaint.  The examiner found 
sensorineural hearing loss sloping precipitously to severe 
from 2,000 Hertz and above with significantly asymmetric, 
excellent on the left and poor on the right.  The examiner 
noted that the demonstrated degree of hearing loss could 
cause significant communications problems.  Auditory brain 
stem response study was abnormal and suggestive of 
retrocochlear and/or brainstem pathology.  February 1998 
brain magnetic resonance imaging (MRI) study was negative for 
evidence of acoustic neuroma.

When seen in the primary care clinic in February 1998, the 
veteran complained of anxiety, nightmares, and depression.

On dental examination in June 1999, the examiner noted the 
veteran currently had extensive stomach, pancreatic, and gall 
bladder problems.  Dental examination revealed limited 
lateral excursion of the mandible bilaterally, 37 millimeters 
of vertical excursion of the mandible, normal protrusive 
excursion of the mandible, no speech interference, and 
positive mastication interference due to loss of natural 
teeth.  There was pronounced left-sided asymmetry of the face 
and mandible.  Occlusion had been restored with complete 
dentures.  There was no muscle injury.  Teeth #2 through #15 
and #18 through #31 were replaceable, and #1, #16, #17, and 
#32 were irreplaceable.  No bone loss was replaceable by 
prosthesis.  There was loss of sensation along the left lower 
lip distribution of the fifth cranial nerve.  X-ray revealed 
the veteran to be edentulous with dental implants in the 
mandibular cuspid area and resorption and loss of bone in the 
anterior mandibular alveolar ridges.  The examiner noted VA 
placed the implants in 1995, that his dentures were 
satisfactory, and that VA dental service followed him because 
of the implants.

On dental examination in February 2000, the same examiner 
noted that residuals of the 1954 mandible fracture included 
numbness and loss of teeth.  The examiner noted that the 
veteran continued to have problems with denture placement 
since placement of dental implants, which required continual 
observation due to the delicate nature of such treatment.  
Examination revealed findings as in June 1999, except 35 
millimeters of vertical excursion of the mandible, limited 
protrusion of the mandible, speech interference due to loss 
of teeth and the presence of dentures, and mastication 
interference due to loss of natural teeth and instability of 
the mandibular denture.  The veteran had an acquired 
protrusive bite and an end-to-end bite in the left side of 
the prosthetic teeth of the dentures.  Paresthesia of the 
fifth cranial nerve was described as involving the lower left 
side of the mandible and the left anterior lip.  X-ray 
studies were essentially as in June 1999.  The examiner noted 
that the veteran had full upper dentures and a mandibular 
denture retained only by dental implants due to loss of 
mandibular bone; the mandibular denture was unstable.  The 
impression was residuals of fracture of the mandible, 
bilaterally; loss of teeth, acquired, and dental implants in 
the #22 and #27 tooth areas.

A June 2000 report of examination from J. Potts, M.D., an ENT 
specialist, reported that the veteran reported a history of 
working with aircraft in the Navy and noticeable hearing loss 
in recent years, especially when trying to listen to a 
speaker with other noise in the environment.  Dr. Potts 
opined that the audiogram showed evidence of acoustic trauma.  
Specifically, a sharp drop off in hearing in the upper 
frequencies and upturn at the very highest frequency shown on 
the audiogram, called noise notches, were very indicative of 
acoustic trauma.  The doctor reported that the veteran also 
had some low frequency hearing loss not related to acoustic 
trauma, but due to hereditary hearing loss with age, which 
also caused part of the high frequency loss.  The doctor 
stated it was hard to say how much of the hearing loss was 
due to age and how much to the acoustic trauma.

On VA audiology examination in September 2000, the examiner 
noted the veteran's February 1955 separation examination 
showed hearing within normal limits in both ears.  The 
veteran denied noise exposure prior to or after service.  The 
examiner reviewed the claims file, noting the veteran's 
report of sudden onset of right-sided hearing loss in 1997, 
with evaluation in December 1997.  On current examination 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
40
70
75
LEFT
35
20
45
85
80

Speech audiometry showed speech recognition ability of 80 
percent in the right ear and of 74 in the left.  The 
diagnosis for the right ear was within normal limits to mild 
sensorineural hearing loss to 2000 Hertz with moderately 
severe to severe high frequency sensorineural hearing loss.  
The diagnosis for the left ear was within normal limits to 
mild sensorineural hearing loss to 1500 Hertz with moderate 
sensorineural hearing loss at 2000 Hertz and moderately 
severe to severe high frequency sensorineural hearing loss.  
The examiner noted the veteran's report of noise exposure in 
service and the recent onset of complaints of hearing loss 
with denial of prior hearing problems prior to their reported 
onset about nine weeks before the December 1997 examination.  
In light of current findings that were consistent with the 
veteran's history of exposure to loud noise and the normal 
separation physical and lack of reported hearing difficulty 
until eight or nine weeks before the December 1997 
examination, the examiner concluded that the question of the 
etiology of current hearing loss was unanswerable.

In July 2001, the RO granted service connection for ventral 
hernia as secondary to service-connected duodenal ulcer.  The 
RO assigned a 20 percent disability rating.  The veteran's 
service-connected disability ratings at that time were 40 
percent for residuals of bilateral compound mandibular 
fracture with loss of all teeth; 30 percent for depressive 
disorder; 20 percent for peptic ulcer disease with 
diverticulitis [sic]; and the 20 percent rating for ventral 
hernia.  The combined rating was 70 percent.


II.  Analysis

A.  Procedure

In its January 1999 remand, the Board instructed the RO to 
clarify the status of the rating for residuals of bilateral 
compound mandibular fracture.  The RO did so in a February 
1999 rating decision, acknowledging the clear and 
unmistakable error of the February 1998 rating of the 
disability as 30 percent and retroactively restoring the 40 
percent rating.  In response to the Board's instruction to 
issue a SOC on the claims for increased rating for residuals 
of bilateral compound mandibular fracture and for higher 
rating for depressive disorder and to provide the veteran 
time and opportunity to perfect those appeals, the RO issues 
SSOCs.  Whereas the veteran responded to these adequately to 
confirm his intent to prosecute appeals, the Board will not 
take further remedial action regarding the distinction 
between an SOC and an SSOC.  The claims presented to the 
Board are in correct procedural posture to go forward.  
38 C.F.R. § 20.200 (2001).

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations confer no substantive rights upon the veteran or 
obligation upon VA beyond those in the VCAA, nor do they 
abrogate any rights of the veteran conferred by the VCAA.  
Consequently the Board may apply them in this case in the 
first instance without prejudice to the veteran.  VAOPGCPREC 
16-92; see Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

VA notified the veteran of the evidence and information 
necessary to substantiate his claim for TDIU in the October 
1996 statement of the case (SOC), which specifically informed 
the veteran that it was furnished before a scheduled hearing 
to enable him to present evidence and argument in support of 
his claim.  The February 1998 supplemental SOC (SSOC) 
informed the veteran of evidence and information necessary to 
substantiate his claim for an increased rating for 
psychiatric disability by setting forth the criteria for a 
rating higher than that allowed and explaining what was not 
shown in the evidence of record.  The February 1998 SSOC 
misinformed the veteran of the evidence necessary for a 
higher rating for the residuals of bilateral fracture of the 
mandibles in that it misstated his current rating and 
informed him of the evidence necessary to obtain the 40 
percent rating actually in effect.  However, the veteran was 
actually rated at the highest schedular rating for his 
disability, therefore there was no information to provide 
regarding evidence necessary to substantiate a claim for a 
higher schedular rating.  His attorney's argument for 
extraschedular rating reveals that the veteran was actually 
informed of the criteria and evidence necessary for 
compensation on an extraschedular basis.  See VAOPGCPREC 16-
92 (a claimant who raises and argues application of a 
regulation is presumed informed about its application).  
Regarding the claim for service connection for impaired 
hearing, the question whether the RO complied with the VCAA 
is moot in light of the result in this decision.  In sum VA 
satisfied its obligation to notify the veteran of evidence 
and information necessary to substantiate each claim on 
appeal.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

VA obtained, or the veteran submitted, all evidence pertinent 
to the claims on appeal of which VA had notice.  The veteran 
reported that all of his medical care had been from VA during 
any time pertinent to determining entitlement to the benefits 
claimed.  The veteran submitted certain other non-VA records.  
VA has discharged its duty to assist the veteran to obtain 
evidence, whether in federal or non-federal custody.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), (3)).

VA has afforded the veteran medical examinations adequate to 
determine the current severity of those disabilities for 
which the veteran seeks increased rating, including whether 
any aspect of the disabilities in question present as 
warranting consideration for extraschedular rating.  It has 
obtained a medical opinion regarding the etiology of the 
condition claimed for service connection.  The examination 
reports are sufficient to permit informed determination of 
the TDIU claim.  The veteran's prior attorney had requested a 
social and industrial survey in connection with the TDIU 
claim.  No such is necessary, both because there was a social 
survey by the primary care team in March 1997, and because 
any need for one is moot in light of the decision in this 
case.  VA has discharged its duty to provide the veteran 
medical examinations and obtain medical opinions where 
necessary.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).

B.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The evidence for and against the claim for service connection 
for impaired hearing is sparse.  The veteran has the degree 
of hearing impairment prerequisite to legal entitlement to 
service connection for impaired hearing.  38 C.F.R. § 3.385 
(2001).

Supporting his claim, personnel records show he was an 
aircraft mechanic, an occupation the Board concedes results 
in noise exposure.  Medical records corroborate that he was 
stationed at naval air stations.  Nothing in the record 
impeaches his testimony that he was exposed to loud aircraft 
noise, and that he had no exposure to loud noise before or 
after service, therefore his testimony is deemed credible.  
Dr. Potts opined that the pattern of the veteran's hearing 
loss reveals acoustic trauma and is consistent with his 
history.

Against his claim, the service separation examination report 
shows normal hearing.  A long time elapsed between service 
and the veteran's first complaint of impaired hearing.  The 
September 2000 VA examiner agreed that the pattern of hearing 
loss was consistent with acoustic trauma, but essentially, 
that the confounding factors of the veteran's history of 
noise exposure only in service, the normal hearing 
examination on separation and the long period between service 
and initial complaint rendered a valid opinion on the 
etiology of the hearing loss infeasible.

The preponderance of the evidence cannot be found to be 
against the veteran's claim.  The evidence is in approximate 
equipoise.  The Board cannot rationalize a reason to strongly 
prefer a finding of service-connection versus a finding of no 
service connection.  The high frequency sensorineural hearing 
loss is not shown by the evidence to be a neurologic disease 
chronic in service, noted in service with continuity of 
symptomatology thereafter, or a neurologic disease 10 percent 
disabling within one year following separation.  38 C.F.R. 
§§ 3.303(b), 3.307, 30309(a) (2001).  Service connection may 
be granted for a disease first diagnosed after service if all 
of the evidence, including that pertinent to service, shows 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  When the evidence for and against a 
material matter in a claim for VA benefits is in equipoise, 
the benefit of the doubt belongs to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran is entitled to 
that benefit of the doubt in this case.

C.  Increased Ratings

The veteran has asserted that the service-connected 
disabilities on appeal for higher ratings should be referred 
to VA officers authorized to award extraschedular rating, as 
is authorized when the rating schedule is inadequate to 
compensate for a disability because of extraordinary factors 
such as marked interference with employment or frequent 
hospitalization due to the disability.  See 38 C.F.R. 
§ 3.321(b)(1).  Neither the residuals of bilateral compound 
mandibular fracture nor depressive disorder presents such an 
unusual disability picture such as marked interference with 
employment or frequent hospitalization that it is 
impracticable to apply the VA Schedule for Rating 
Disabilities to the veteran's psychiatric and GI 
disabilities.  See 38 C.F.R. §§ 4.130, 4.150 (2001).

Specifically, to the extent the veteran's dental disability 
inhibits his oral communication, by his testimony an 
essential element of his primary career, the evidence 
strongly indicates a manifestation of his secondary 
psychiatric disability.  As an objective matter, the evidence 
does not support the conclusion that speech impediment as a 
manifestation of the service-connected dental disability 
creates the marked interference with employment that renders 
application of the schedular criteria impractical.  The 
veteran worked edentulous with dentures for nearly the last 
decade of his career.  As an aspect of the depressive 
disorder, it is not so extraordinary that it cannot be 
compensated as a feature of its predominantly psychiatric 
etiology by application of the general formula for rating 
mental disorders.  See 38 C.F.R. §§ 4.125(d), 4.130 (2001).  
The specific disablement attributable to each service-
connected disability and the application of the rating 
schedule to it is discussed below.  The Board will not refer 
the rating of either disability to appropriate VA authority 
for consideration of extra-schedular rating.  See 38 C.F.R. 
§ 3.321(b)(1) (2001); see also Floyd v. Brown, 9 Vet. App. 88 
(1996) (Board lacks authority to award extraschedular rating 
in the first instance).  

In review of claims for increased disability ratings, the 
Board considers all of the medical evidence of record, 
including the veteran's relevant medical history.  38 C.F.R. 
§ 4.1 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 
(1991).  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001), to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1997).  
"[W]here an increase in the disability rating is at issue, 
the present level of the disability is the primary concern.  
. . .  [T]he regulations do not give past medical reports 
precedence over current findings."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

1.  Depressive Disorder

The following criteria pertain to the question whether to 
rate the veteran's depressive disorder as greater than 30 
percent disabling:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130 (2001) (general rating formula for mental 
disorders).  The general rating formula contains such full 
description of the rating criteria that not all of them are 
expected to be seen in each instance of the disability.  
38 C.F.R. § 4.21 (2001).

The current findings show the veteran to be depressed to a 
degree that he is socially isolated.  The April 1994 report 
from Dr. Evans indicated that the veteran's preoccupation 
with his edentulous condition is the primary factor 
precipitating his depression and social isolation.  The 
August 1994 VA examination report tends to corroborate Dr. 
Evans's opinion.  The degree of social isolation can be seen 
increasing over time by comparing the August 1994 VA 
examination report with the December 1997 VA examination 
report.  The change from the veteran's August 1994 report of 
no particular social problems to the level of social 
isolation indicated by the December 1997 MMPI-2 is great.  
The December 1997 VA examiner estimated the veteran's GAF as 
a result of his service-connected depressive disorder alone 
to be 50 on a hypothetical continuum of mental health-illness 
of 1 to 100, with 100 representing the high-functioning end 
of the scale.  See Diagnostic and Statistical Manual of 
Mental Disorders 32-33 (4th ed. 1994).  A GAF of 50 
represents serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

The degree of occupational and social impairment due to 
depressive disorder is clearly greater than the "occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks" that characterize a 
30 percent level of disability.  38 C.F.R. § 4.130 (2001).  
The VA rating schedule provides the several percentage 
ratings for demonstration of certain symptoms that result in 
the described level of disability.  Id.  The veteran, on 
examination and in testimony, shows "disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships," 
criteria of the 50 percent disability rating for a service-
connected mental disorder.  38 C.F.R. § 4.130 (2001).  The 
preoccupation with his speech and appearance, as noted by Dr. 
Evans, constitutes an interrelationship between the physical 
and psychiatric conditions that is appropriately considered 
in rating the depressive disorder, in this case with the 
depressive disorder the predominant aspect.  38 C.F.R. 
§ 4.125(d) (2001).

The veteran has not sought psychiatric treatment for his 
depression.  The dearth of evidence of treatment is probative 
evidence that the veteran manages his symptoms on his own.  
This conclusion is supported by the amount of treatment 
records for various conditions, which is ample evidence that 
the veteran actively seeks treatment where he feels it is 
necessary.

The record does not show the veteran manifests "deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting)."  38 C.F.R. § 4.130 (emphasis 
added).

The GAF of 50 must be seen in context with the symptomatology 
described in the medical records.  The examination report 
does not show the level of symptomatology set forth in the 70 
percent rating criteria.  Consequently, the GAF of 50 must be 
seen as comporting with a lesser symptomatology.

Dr. Evans predicted the veteran would be a suicide risk when 
his mother eventually died.  Although she had not passed away 
as of the December 1997 examination, she had moved to a 
nursing home.  The veteran has continued to maintain 
independent living in her home and to attend to her affairs.  
He has not become homeless, as the August 1994 VA examiner 
suggested he might when his mother was no longer present to 
support him.  This represents an instance of his ability to 
cope with a stressful situation, inconsistent with the type 
and level of mental disability that the symptoms listed in 
the 70 percent rating criteria represent.  Likewise, the 
remainder of the record shows a dearth of specific symptoms 
commensurate with a 70 percent rating.

When the symptomatology shown in the record is compared with 
the 50 and the 70 percent rating criteria, the evidence 
supports a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2001).  The preponderance of the evidence is 
against finding that the demonstrated symptomatology is that 
of the 70 percent criteria, or nearly approximates it.  See 
38 C.F.R. § 4.7 (2001).

2.  Residuals of Bilateral Compound Mandibular Fracture

The veteran's disability is rated as 40 percent disabling for 
underlying nonunion of the mandible, see 38 C.F.R. § 4.150, 
Diagnostic Code 9904 (2001), by application of the criteria 
for loss of teeth.  See 38 C.F.R. § 4.150, Diagnostic Code 
9913 (2001).  The veteran's disability could feasibly be 
rated instead for limited motion of the temporomandibular 
articulation.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2001).  The main factor in evaluating disability under any 
of these diagnostic codes is the impairment of masticatory 
function.  Consequently, multiple separate ratings would 
amount to duplicative compensation for the same underlying 
disability, called pyramiding, which is precluded by 
regulation.  38 C.F.R. § 4.14 (2001).

The veteran has argued for application of the regulations 
providing guidance in incorporating the disabling effects of 
pain, weakness, fatigue, and similar factors into rating 
impairments of joint motion.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); see DeLuca v. Brown, 8 Vet. App. 202 (1995) (applying 
38 C.F.R. §§ 4.40, 4.45, 4.59 to ratings that are based on 
limitation of motion permits an increase in the schedular 
rating for pain and related factors affecting the function of 
a joint above what the range of motion alone would be rated).  
Judicial precedent provides that painful motion in 
mastication is for consideration in rating masticatory 
function.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, 
those regulations are not applicable where a disability is 
rated at the maximum level provided by the diagnostic code 
under which it is rated.  VAOPGCPREC 36-97, citing Johnston 
v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation 
of motion was maximum available under the applied diagnostic 
code).

The schedular criteria for Diagnostic Code 9904 provide for a 
maximum 20 percent rating for malunion of the mandible with 
severe displacement.  Thus, even if the one-half tooth to the 
left displacement described in the February 2000 examination 
report is deemed severe, the veteran is currently rated more 
highly than that code provides.  Consequently, even 
consideration of the veteran's credible testimony of fatigue 
with prolonged chewing, see 38 C.F.R. § 4.45(d), does not 
permit a rating higher than 20 percent under Diagnostic Code 
9904.  VAOPGCPREC 36-97.

The veteran's inter-incisal range of motion is 35 
millimeters, commensurate with a 10 percent rating for 
limitation of motion of the temporomandibular joint.  
Diagnostic Code 9905.  Even if the fatigue or other 
discomfort the veteran has with prolonged chewing were so 
great as to augment a schedular rating under Diagnostic Code 
9905 to its maximum level by application of sections 4.40 and 
4.45, that only matches his current level.  Consequently, no 
increased schedular rating is available under Diagnostic Code 
9905, even in consideration of sections 4.40 and 4.45.  
VAOPGCPREC 36-97.

The diagnostic code currently applied provides a maximum 40 
percent rating for loss of all teeth due to loss of substance 
of the body of the maxilla or mandible without loss of 
continuity where the loss of masticatory surface cannot be 
restored by suitable prosthesis; the loss of masticatory 
surface is noncompensable if it is replaceable by suitable 
prosthesis.  Diagnostic Code 9913.  All medical reports find 
the missing teeth to be restorable, except for numbers 1, 16, 
17, and 32, the molars.  The veteran has restored masticatory 
surface, i.e., dentures, which multiple examiners have found 
adequate if fragile and discomfiting.  The current 40 percent 
rating is a very liberal one, based on the credibility of his 
reports of difficulty eating with the dentures and his 
removal of them to eat.  As such, the veteran is well 
compensated within the 40 percent rating for any fatigability 
or pain associated with his residuals of bilateral compound 
mandibular fracture with loss of all teeth.  Moreover, no 
higher schedular rating is available under Diagnostic Code 
9913, even in consideration of sections 4.40 and 4.45.  
VAOPGCPREC 36-97.

However, the veteran has another residual of his bilateral 
compound mandibular fracture that is heretofore unaddressed.  
He has fifth cranial nerve paresthesia as described in the 
February 2000 dental examination.  The Board must consider 
issues reasonably raised on appeal in any document. See EF v. 
Derwinski, 1 Vet. App. 324 (1991) (statement by psychiatrist 
in psychiatric examination report indicating that condition 
for which veteran sought service connection might be 
secondary to a service-connected condition reasonably raised 
claim for secondary service connection of a condition in 
appeal from denial of direct service connection for the same 
condition).

The Board need not determine whether it should reach the 
question of rating the fifth mandibular nerve as a discrete 
service connection claim in this case.  The veteran has a 
documented neurologic residual of a service-connected injury.  
As in the case of Esteban v. Brown, 6 Vet. App. 259 (1994), 
the paresthesia has no common manifestation with the 
residuals that impair mastication, for which he is currently 
rated.  Consequently, correct rating of the residuals of the 
bilateral compound fracture of the mandibles requires rating 
the fifth cranial nerve paresthesia.

The paresthesia is reported, but no motor paralysis is 
reported.  The Board finds this sensory impairment to be 
moderate in the absence of any impairment of motor function, 
commensurate with a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2001).

3.  TDIU

The veteran now has a 40 percent rating for mandibular 
fracture and a separate 10 percent rating for fifth cranial 
nerve paresthesia, which combines to 46 percent.  38 C.F.R. 
§ 4.25 (2001).  For purposes of application of the regulation 
dealing with total disability ratings on the basis of 
individual unemployability, disabilities resulting from a 
common etiology or a single accident are considered to be a 
single disability.  The depressive disorder evaluation is 
increased to 50 percent by this decision, and the veteran has 
two other service-connected disabilities, peptic ulcer and 
ventral hernia, each evaluated as 20 percent disabling.  The 
combined schedular evaluation is 80 percent, without 
factoring in his bilateral hearing loss disability, which has 
not yet been assigned a disability evaluation.  The combined 
service-connected rating satisfied the rating criteria for 
consideration of entitlement to a total disability evaluation 
based on individual unemployability.  38 C.F.R. § 4.16(a) 
(2001).  Consequently, the Board is not precluded from 
awarding that benefit in the first instance.  See VAOPGCPREC 
6-96 (Board lacks authority to award TDIU on extra-schedular 
basis in the first instance); cf. Floyd v. Brown, 9 Vet. App. 
88 (1996) (same regarding extraschedular ratings).

The SSA found the veteran able to perform a wide variety of 
occupations that require light labor, although he cannot 
perform his prior occupation in the insurance industry.  The 
Board finds the SSA finding persuasive, as far as it goes.

The question is whether the veteran reasonably can perform 
light labor such that he can be deemed able to secure and 
follow a substantially gainful occupation.  38 C.F.R. 
§ 4.16(a) (2001).  Dr. Stevens is of the opinion that the 
veteran cannot work.  Dr. Evans felt the interaction between 
the veteran's mandibular/dental disability and his depressive 
disorder significantly affected his ability to function.  
Both apparently felt that the veteran's unemployability is 
attributable a number of factors.  Age, cited by Dr. Stevens, 
is precluded from VA consideration in determining the 
veteran's employability.  38 C.F.R. § 3.341(a) (2001).

Dr. Stevens, in a somewhat confusing way, said the veteran's 
emotional state did not represent a significant impairment to 
his working, while simultaneously stating that his mind-body 
interaction regarding his ulcer disease did contribute to his 
unemployability.  Dr. Evans apparently felt the significant 
interplay contributing to disability was between the 
veteran's state of mind and his mandibular/dental disability.  
Whereas both the veteran's depression and his ulcer disease 
are service-connected, the Board gives the veteran the 
benefit of the doubt as to the contribution of the mind-body 
interaction to the veteran's capacity for gainful employment.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  Moreover, since the 
case was last before the Board, the record has been augmented 
to show that he has suffered additional disability of a 
ventral hernia and a perforated ulcer, which can reasonably 
be assumed to take their toll.

The extent of the veteran's depression, with disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, when 
combined with his other service-connected disabilities, is 
sufficient to render the veteran unable to obtain and follow 
substantially gainful employment.  Accordingly, the evidence 
supports an award of TDIU.  38 C.F.R. § 4.16(a) (2001).



ORDER

1.  Service connection for bilateral hearing loss disability 
is granted.  

2.  Entitlement to a 50 percent schedular rating, and no 
more, for depressive disorder is granted, subject to the 
applicable criteria governing the award of monetary benefits.  

3.  Entitlement to a rating in excess of 40 percent for the 
masticatory impairment associated with residuals of bilateral 
compound mandibular fracture with loss of all teeth is 
denied.  

4.  Entitlement to a separate 10 percent schedular rating, 
and no more, for the fifth cranial nerve paresthesia residual 
of bilateral compound mandibular fracture is granted, subject 
to the applicable criteria governing the award of monetary 
benefits.  

5.  Entitlement to a total disability rating based on 
individual unemployability is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



